Exhibit 10.2

 

RED HAT, INC.

 

Amendment to

Restricted Stock Award Agreement

 

WHEREAS, Red Hat, Inc. (the “Company”), a Delaware corporation, and Matthew
Szulik (the “Employee”) entered into a Restricted Stock Award Agreement (the
“Agreement), as of December 17, 2003, in connection with the grant by the
Company to the Employee of an option to purchase 500,000 shares of the Company’s
common stock, $.0001 par value per share at a per share exercise price of $0.50;
and

 

WHEREAS, the Company and the Employee desire to amend the Agreement in certain
respects; and

 

NOW, THEREFORE, the Agreement is amended as set forth below, effective as of
December 30, 2005, only with respect to the shares subject to the Agreement that
were not vested (i.e., were restricted shares) as of December 31, 2004. The
Agreement shall be applied without regard to this Amendment with respect to the
shares subject to the Agreement that were vested (i.e., were not restricted
shares) as of December 31, 2004.

 

1. Section 1 is amended by the addition of the following at the end thereof:

 

The Employee may purchase the Restricted Shares only in accordance with the
Employee’s election of Stock Option Exercise Dates executed in December, 2005
(the “Election”).

 

2. Section 3 is amended by deleting the last sentence thereof and substituting
therefore the following:

 

The rights set forth in Section 1, and as limited by Sections 2 and 3, are
cumulative and may be exercised only before the earlier of (a) the scheduled
expiration date, which is ten (10) years from the date of this Agreement or
(b) the date which is 120 days following Employee’s last day of employment,
except as provided in the Employment Agreement between the Company and the
Employee entered into effective July 24, 2002. For purposes of this Agreement,
“disability” shall mean “permanent and total disability” as defined in
Section 22(c)(3) of the Code, and “Change of Control” shall have the meaning set
forth on Appendix 1.

 

3. A new Appendix 1 is added to read as follows:

 

APPENDIX 1

 

“Change of Control” means and shall be deemed to have occurred as of the date of
the first to occur of the following events:



--------------------------------------------------------------------------------

(a) Any Person or Group acquires stock of the Company that, together with stock
held by such Person or Group, constitutes more than 50% of the total fair market
value or total voting power of the stock of the Company. However, if any Person
or Group is considered to own more than 50% of the total fair market value or
total voting power of the stock of the Company, the acquisition of additional
stock by the same Person or Group is not considered to cause a Change of
Control. An increase in the percentage of stock owned by any Person or Group as
a result of a transaction in which the Company acquires its stock in exchange
for property will be treated as an acquisition of stock for purposes of this
subsection. This paragraph (a) applies only when there is a transfer of stock of
the Company (or issuance of stock of the Company) and stock in the Company
remains outstanding after the transaction;

 

(b) Any Person or Group acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such Person or Group)
ownership of stock of the Company possessing 35% or more of the total voting
power of the stock of the Company. However, if any Person or Group is considered
to own 35% of the total voting power of the stock of the Company, the
acquisition of additional stock by the same Person or Group is not considered to
cause a Change of Control;

 

(c) A majority of members of the Company’s Board is replaced during any 12-month
period by Directors whose appointment or election is not endorsed by a majority
of the members of the Company’s Board prior to the date of the appointment or
election; or

 

(d) Any Person or Group acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such Person or Group)
assets from the Company that have a total gross fair market value equal to or
more than 40% of the total gross fair market value of all of the assets of the
Company immediately prior to such acquisition or acquisitions. For this purpose,
gross fair market value means the value of the assets of the Company, or the
value of the assets being disposed of, determined without regard to any
liabilities associated with such assets. However, no Change of Control shall be
deemed to occur under this paragraph (d) as a result of a transfer to:

 

(i) A shareholder of the Company (immediately before the asset transfer) in
exchange for or with respect to its stock;

 

(ii) An entity, 50% or more of the total value or voting power of which is
owned, directly or indirectly, by the Company;

 

(iii) A Person or Group that owns, directly or indirectly, 50% or more of the
total value or voting power of all the outstanding stock of the Company; or

 

- 2 -



--------------------------------------------------------------------------------

(iv) An entity, at least 50% of the total value or voting power of which is
owned, directly or indirectly, by a person described in clause (iii) above.

 

For these purposes, the term “Person” shall mean an individual, Company,
association, joint stock company, business trust or other similar organization,
partnership, limited liability company, joint venture, trust, unincorporated
organization or government or agency, instrumentality or political subdivision
thereof. The term “Group” shall have the meaning set forth in Rule13d-5 of the
Securities Exchange Commission, modified to the extent necessary to comply with
Proposed Treasury Regulation Section 1.409A-3(g)(5)(v)(B), or any successor
thereto in effect at the time a determination of whether a Change of Control has
occurred is being made.

 

IN WITNESS WHEREOF, the Company and the Employee have caused this Amendment to
be executed effective as of the date set forth above.

 

    RED HAT, INC. December 31, 2005   By:  

/s/ Mark E. Cook

--------------------------------------------------------------------------------

        VP and Treasurer     EMPLOYEE December 20, 2005  

/s/ Matthew Szulik

--------------------------------------------------------------------------------

    Matthew Szulik

 

- 3 -